167 U.S. 512 (1897)
SAVANNAH, FLORIDA AND WESTERN RAILWAY COMPANY
v.
FLORIDA FRUIT EXCHANGE.
No. 141.
Supreme Court of United States.
Argued November 5, 1896.
Decided May 24, 1897.
Mr. John E. Hartridge for appellant. Mr. R.G. Erwin was on the brief.
Mr. Charles M. Cooper for appellee.
MR. JUSTICE BREWER delivered the opinion of the court.
The conclusions announced in the case just decided dispose of this; and for the reasons stated in that opinion, the judgment of the Court of Appeals is reversed, and the case remanded to the Circuit Court, with instructions to enter a decree for the defendant, dismissing the bill without prejudice.
MR. JUSTICE HARLAN dissented.